Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10679298 in view of U.S. Patent Application Publication No. 2004/0186750 A1 to Surbey.
Patented claim 1 discloses all subject matter except “store, in real time responsive to transmitting the message to the at least one remote computing device associated with each party of the at least one other party, the message and the one or more linked documents in at least one portion of the non transitory database storage region”.

However Surbey discloses:
Store, in real time responsive to transmitting the message to the at least one remote computing device associated with each party of the at least one other party, the message and the one or more linked documents in at least one portion of the non- 

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of the patented claim by uploading the message and storing linked documents associated with other parties. The motivation for the combination is efficiency and deeper customization (paragraph 25).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The examiner has analyzed the claim per the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1:
In the instant case, claim 1 is directed toward a system (i.e. manufacture). Thus, each claim falls within one of the four statutory categories. 
Step 2A-Prong 1:
Claim 1 recites in part steps that:
1) receive a message request for preparing a message to be transmitted to at least one other party

3)  identify, based on the one or more documents linked to the message, one or more message recipients of each party of the at least one other party, wherein the one or more message recipients are identified as having security access permissions corresponding to security access parameters for the one or more documents
4) receive, inputs for the at least one editable input field of the message template, 
5) convert, responsive to receiving the inputs for the at least one editable input field, the message template into a message transmission format for transmitting the message with the one or more linked documents to the at least one other party
6) transmit, to the at least one remote computing device associated with each party of the at least one other party, the message in the message format including the one or more documents, and
7) store, in real time responsive to transmitting the message to the at least one other party, the message and the one or more linked documents 

The claim but for the recited computer elements (“processing circuitry”, “memory”, various user interfaces, “database storage region”, devices, links), recites a method of organizing human activity that could be done without computers. Specifically a request for preparing a message could be verbally given, various forms and documents could be collected and filled out, the documents could be securely stored and their usage 


However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each claim must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be "directed to" an abstract idea.

Step 2A-Prong 2:
The abstract ideas in claim 1 are not integrated into a practical application. In particular, the claim recite additional computer elements (“processing circuitry”, “memory”, various user interfaces, “database storage region”, devices, links). These additional elements are recited at a high degree of generality such that they amount to mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f). Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claim 1 is directed to an abstract idea.

Step 2B:
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components amounts to no more than mere instructions to apply the exception using a generic computer 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0186750 A1 to Surbey.
Regarding claim 1, Surbey discloses a system comprising (fig. 2): processing circuitry (fig. 3); a non-transitory database storage region (fig. 2 database); and a non-transitory computer readable memory coupled to the processing circuitry (fig. 3), the memory storing machine-executable instructions, wherein the machine-executable instructions, when executed on the processing circuitry, cause the processing circuitry to:
	receive, from a remote computing device of a first party via a network, a message request for preparing a message to be transmitted to at least one other party (paragraph 63 For example, a "quote request" dialog can first prompt a user to select the appropriate client folder)
	provide, in a user interface configured for display on the remote computing device, a message customization user interface including a message template 
	identify, based on the one or more documents linked to the message, one or more message recipients of each party of the at least one other party, wherein the one or more message recipients are identified as having security access permissions corresponding to security access parameters for the one or more documents ([0045] Embodiments of the present invention can include software that allows a user to initiate collaboration with any number of other users both within their own organization or externally. [0047] The software can enable the user to set "access rights" with respect to each collaborator. Those access rights can identify, specify, and/or determine whether the collaborator can "read only", "edit", and/or "delete" documents),
	Receive, from the remote computing device responsive to providing the message customization user interface, inputs for the at least one editable input field of the message template (paragraph 60 enters additional information),
	convert, responsive to receiving the inputs for the at least one editable input field, the message template into a message transmission format for transmitting the message with the one or more linked documents to at least one remote computing device associated with each party of the at least one other party (fig. 1 1050),

	Store, in real time responsive to transmitting the message to the at least one remote computing device associated with each party of the at least one other party, the message and the one or more linked documents in at least one portion of the non- transitory database storage region (paragraph 72 create a submission by uploading).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Best-Devereux (US 20020082875 A1) discloses a tool for negotiating reinsurance. Maus (US 20050071203 A1) discloses a marketplace for insurance. Chambers (US 20050055299 A1) discloses a system for using templates for generating RFPs. Wade (US 8719063 B1) disclsoes a policy template for insurance negotiation. Erlanger (US 6594635 B1)  discloses a system for insurance/reinsurance. Propati (US 9940678 B2) discloses a system for managing insurance negotiation. Garrison (US 9747556 B2) discloses customized template generation. Schultz (US 20140245132 A1) discloses a template with editable/non-editable portions. Mowatt (US 20130198038 A1) discloses a template with functionality restrictions. Glick (US 7627490 B2) discloses templates applied to insurance quotes. Mont (US 20030177083 A1) discloses a tool for automated negotation of insurance. NPL "Manage the Process for Efficiency and Compliance" discloses a tool for managing reinsurance proposals/negotiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.